COMMERCIAL LEASE AND DEPOSIT RECEIPT AGENCY RELATIONSHIP CONFIRMATION. The following agency relationship is hereby confirmed for this transaction and supersedes any prior agency election (if no agency relationship, insert "NONE"): LISTING AGENT:OLMO REALTY CO.is the agent of (check one): (Print Firm Name) [x ] the Lessor exclusively, or [ ]both the Lessee and the Lessor. LEASING AGENT:QLMO REALTY CO.(if not the same as the Listing Agent) is the agent of (check one): (Print Firm Name) [] the Lessee exclusively; or [x] the Lessor exclusively; or [ ]both the Lessee and the Lessor. Note: This confirmation DOES NOT take the place of the AGENCY DISCLOSURE form which may be required by law. RECEIVED FROM Pheonix Aerospace Inc. and Zahir Teja. Guarantorhereinafter referred to as LESSEE, the sum of $5.100.00(_Five Thousand One Hundred and no/100.dollars), evidenced bycompany checkas a deposit which will belong to Lessor and will be applied as follows: TOTALRECEIVEDBALANCE DUE PRIOR TO OCCUPANCY TOTAL RECEIVED BALANCE DUE PRIOR TO OCCUPANCY Rent for the period from09/10/07to09/30/07 $ 2.100.0 $ 2.100.00 $ 0.00 Security deposit (not applicable toward last month's rent) $ 3.000.00 $ 3.000.00 $ 0.00 Other $ $ $ TOTAL $ 5.100.00 $ 5,100.00 $ 000 In the event this Lease is not accepted by the Lessor within10days, the total deposit received will be refunded. Lessee offers to lease from Lessor the premises situated in the City of Carson City (Mound House) County of Lyon State of. NV, described as42 Carry Way. Until 1 & Unit 3. ("the Premises") consisting of approximately7.500square feet, which is approximately75% of the total rental square footage ofthe entire property, upon the following terms and conditions: 1. TERM. The term will commence on (date)Sept. 10. 2007, and end on (date)Sept 30.2008 2.RENT. The base rent will be $3.000.00per month payable on the1stday of each month. After the first 12 months the rent will be adjusted as follows: effective upon the first day of the month immediately following the expiration of 12 months from date of commencement of the term, and upon the expiration of each 12 months thereafter, in accordance with changes in the U.S. Consumer Price Index for[] AII Urban Consumers (1982-84 100), or [x](other index) fixed increase of $150.00 ("CPI").
